NOTICE OF ALLOWANCE
Election/Restrictions
Claim 10 is allowable. The restriction requirement, as set forth in the Office action mailed on 1/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821 .04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 10 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1 21 1, 1215, 170 USPO 129, 131 -32
(CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via a phone conversation with attorney Alicia J. Carroll on 5/6/2021.
The application has been amended as follows:
3. The heat exchanger according to claim 1, wherein: 
- the first recovery member forms a substantially horizontal plate separating the lower portion and the upper portion 
- an optional second recovery member forms, in section in a horizontal plane, a circle portion and radially outwardly delimits a part of the central chamber.
5. The heat exchanger according to claim 1, wherein the central chamber comprises one or several substantially horizontal plates suitable for distributing the liquid among the tubes and forming the liquid films, the horizontal plates defining passage orifices passed through by the tubes.
6. The heat exchanger according to claim 5, wherein the central chamber includes at least one grid holding at least some of the tubes, the exchanger including cups fastened on the tubes in question to recover the liquid films disrupted by the 
8. An assembly comprising several heat exchangers, each of the several heat exchangers constructed according to claim 1, the heat exchangers being superimposed in the vertical direction.
10. A heat exchange method implementing tubes extending substantially in a vertical direction, the method comprising:
- providing a central chamber including the tubes, as well as a first chamber and a second chamber together forming a volume surrounding the central chamber around the vertical direction,
- allowing, into a lower portion of the first chamber, a diphasic fluid including at least one liquid and a first vapor containing a mist,
- crossing, by the first mist, of a first recovery member to recover the mist in the form of a liquid phase returned toward the lower portion, the first mist next arriving in an upper portion of the first chamber,
- supplying said liquid to the central chamber from a liquid bath situated in the lower portion of the first chamber,
- forming liquid films running over outer faces of the tubes and vaporizing at least partially to form a second vapor, the tubes being traveled inwardly by a fluid hotter than the diphasic fluid,
- receiving, in the second chamber, the first vapor coming from the upper portion of the first chamber and the second vapor, and forming a third vapor, and
- removing non-vaporized liquid via at least one outlet of the second chamber, and removing third vapor via at least one outlet of the second chamber. 

13. The heat exchanger according to claim 5, wherein the central chamber includes sleeves containing a metal foam, the sleeves extending radially between the tubes and the horizontal plate(s) to homogenize each liquid film.
15. The heat exchanger according to claim 7, wherein the additional hoses include a helical outer structure around the vertical direction forming fins suitable for recovering the liquid jets, the liquid films running over the helical outer structure.
17. (New) A heat exchange method as recited in claim 10, further comprising crossing of a second recovery member, situated in the second chamber, by the second vapor and recovery of a mist contained in the second vapor.
REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger having tubes intended to extend substantially in a vertical direction, the exchanger comprising: a first chamber including the first vapor next arriving in the upper portion, a central chamber including the tubes and being suitable for being supplied with said liquid from a liquid bath situated in the lower portion of the first chamber and for forming liquid films running over outer faces of the tubes and vaporizing at least partially to form a second vapor, the tubes being traveled inwardly by a fluid hotter than the diphasic fluid, and a second chamber provided to cover the first vapor coming from the upper portion of the first chamber and the second vapor, and to form a third vapor, the second chamber including at least one outlet for the third vapor, the first chamber and the second chamber together forming a volume surrounding the central chamber around the vertical direction.
The closest prior art reference is: Postma (20120018133 A1):
Postma discloses a heat exchanger having tubes intended to extend substantially in a vertical direction, the exchanger comprising: a chamber including a lower portion provided with at least one intake inlet for a diphasic fluid including at least one liquid and a first vapor containing a mist, an upper portion, and a recovery member suitable for being passed through by the first vapor and for recovering the mist in the form of a liquid phase returned toward the lower portion, including at least one outlet for the non-vaporized liquid, and at least one outlet for the vapor.
However, Postma does not disclose a first chamber including the first vapor next arriving in the upper portion, a central chamber including the tubes and being suitable for being supplied with said liquid from a liquid bath situated in the lower portion of the first chamber and for forming liquid films running over outer faces of the tubes and vaporizing at least partially to form a second vapor, the tubes being traveled inwardly by a fluid hotter than the diphasic fluid, and a second chamber provided to cover the first vapor coming from the upper portion of the first chamber and the second vapor, and to form a third vapor, the second chamber including at least one outlet for the third vapor, the first chamber and the second chamber together forming a volume surrounding the central chamber around the vertical direction.
Further, there appears to be no reason to modify Postma to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763